UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1. Schedule of Investments. Riverbridge Growth Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.0% CONSUMER DISCRETIONARY – 14.5% Burberry Group PLC ADR1 $ Gentex Corp. Grand Canyon Education, Inc.* Johnson Controls, Inc. LKQ Corp.* Starbucks Corp. Target Corp. CONSUMER STAPLES – 2.2% United Natural Foods, Inc.* Wal-Mart Stores, Inc. FINANCIALS – 1.9% Portfolio Recovery Associates, Inc.* HEALTH CARE – 18.3% athenahealth, Inc.* Cepheid, Inc.* Chemed Corp. IPC The Hospitalist Co., Inc.* MEDNAX, Inc.* Neogen Corp.* Patterson Cos., Inc. Perrigo Co. PLC1 Roche Holding A.G. ADR1 INDUSTRIALS – 23.8% 3M Co. Advisory Board Co.* Beacon Roofing Supply, Inc.* Fastenal Co. Healthcare Services Group, Inc. IHS, Inc. - Class A* Proto Labs, Inc.* Ritchie Bros Auctioneers, Inc.1 Rollins, Inc. Roper Industries, Inc. Stericycle, Inc.* Verisk Analytics, Inc. - Class A* Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 29.3% ANSYS, Inc.* $ Cabot Microelectronics Corp.* Cisco Systems, Inc. Concur Technologies, Inc.* CoStar Group, Inc.* Cree, Inc.* Dealertrack Technologies, Inc.* Fiserv, Inc.* Google, Inc. - Class A* Google, Inc. - Class C* Linear Technology Corp. Microsoft Corp. National Instruments Corp. Power Integrations, Inc. QUALCOMM, Inc. Ultimate Software Group, Inc.* VMware, Inc. - Class A* MATERIALS – 6.0% Ecolab, Inc. Praxair, Inc. Rockwood Holdings, Inc. UTILITIES – 2.0% MDU Resources Group, Inc. TOTAL COMMON STOCKS (Cost $41,632,590) SHORT-TERM INVESTMENTS – 2.0% Fidelity Institutional Money Market Fund, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $970,350) TOTAL INVESTMENTS – 100.0% (Cost $42,602,940) Other assets less liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Riverbridge Growth Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Note 1 – Organization Riverbridge Growth Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund seeks to achieve long-term capital appreciation. The Fund commenced investment operations on December 31, 2012, with two classes of shares, Investor Class and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. Note 3 – Federal Income Taxes At August 31, 2014, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Riverbridge Growth Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014, in valuing the Fund’s assets carried at fair value: Riverbridge Growth Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) Level 1 Level 2** Level 3** Total Investments Common Stocks* $ $
